UNITED STATES DISTRICT COURT FI
FOR THE DISTRICT 0F COLUMBIA L E D
"AR ~i s 2014
GINNY RENE BURNS, ) C,erk U 5
) Bar;kr. . District and
Plainriff, ) "°t°" courts
)
v. ) Civi1 Action No. , \
, \*t 45
WASHINGTON MUTUAL, et al. , )
)
Defendants. )

MEMORANDUM OPINION

The trial court has the discretion to decide whether a complaint is frivolous, and such
finding is appropriate when the facts alleged are irrational or wholly incredible. Denton v.
Hernandez, 504 U.S. 25, 33 (1992); see Neitzke v. Williams, 490 U.S. 319, 325 (l989) ("[A] a
complaint, containing as it does both factual allegations and legal conclusions, is frivolous where
it lacks an arguable basis either in law or in fact."). Having reviewed the plaintiffs complaint,
the Court concludes that what factual contentions are identifiable are baseless and wholly
incredible. Furthermore, the allegations of the complaint "constitute the sort of patently
insubstantial claims" that deprive the Court of subject matter jurisdiction. Tooley v. Napolitano,

586 F.zd 1006, 1010'(1).0. cir. 2009).

The Court will grant plaintiff’ s application to proceed in forma pauperis and will dismiss
the complaint pursuant to 28 U.S.C. § l9l5(e)(l)(B). An Order consistent with this

Memorandum Opinion is issued separately.

DATE; 

3  l q United States District Judge

\\m\